              Case 1:09-cr-00466-LJO Document 143 Filed 11/19/20 Page 1 of 2


 1 HEATHER E. WILLIAMS, #122664
   Federal Defender
 2 PEGGY SASSO, #228906
   Assistant Federal Defender
 3 Designated Counsel for Service
   2300 Tulare Street, Suite 330
 4 Fresno, CA 93721
   Telephone: (559) 487-5561
 5 Fax: (559) 487-5950

 6 Attorneys for Defendant
   MICHAEL MINJAREZ
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:09-CR-466-NONE
12                                 Plaintiff,            STIPULATION TO VACATE RE-SENTENCING
                                                         HEARING AND SET STATUS CONFERENCE;
13                          v.                           FINDINGS AND ORDER
14   MICHAEL MINJAREZ,
15                                Defendant.
16

17                                               STIPULATION

18          On March 14, 2019, Judge O’Neill granted defendant Michael Minjarez’s Motion to Vacate,

19 Correct, or Set Aside a Sentence under 28 U.S.C. § 2255. The government filed a motion for

20 reconsideration, which it subsequently moved to withdraw. On November 6, 2020, this Court granted
21 the government’s motion to withdraw and set the matter for re-sentencing on December 4, 2020 at 10:30

22 a.m. Given that this case presents complicated legal and factual issues, the parties have begun

23 discussions to explore whether a joint resolution is possible. The parties need additional time to assess

24 what might be possible. Because (1) a joint resolution would save considerable judicial resources, (2)

25 neither party believes this case will resolve with a sentence close to time-served, and (3) if the parties do

26 not reach a resolution defense counsel will need in-person access to her client, the parties are requesting
27 that the sentencing hearing currently scheduled for December 4, 2020 be VACATED, and the matter be

28 set for a STATUS CONFERENCE on January 15, 2021. By that date, the parties should have a good

      STIPULATION TO CONTINUE RE-SENTENCING               1
30    HEARING; FINDINGS AND ORDER
              Case 1:09-cr-00466-LJO Document 143 Filed 11/19/20 Page 2 of 2


 1 sense of which way this matter is proceeding, and what a schedule would look like if the parties are not

 2 able to reach a resolution.

 3          IT IS SO STIPULATED.

 4

 5

 6

 7    Dated: November 19, 2020                              s/ Ross Pearson
                                                            ROSS PEARSON
 8                                                          Assistant United States Attorney
 9
10

11    Dated: November 19, 2020                              s/ Peggy Sasso
                                                            PEGGY SASSO
12                                                          Counsel for Defendant
                                                            MICHAEL MINJAREZ
13

14

15

16
                                          FINDINGS AND ORDER
17
            IT IS SO ORDERED the sentencing hearing currently scheduled for December 4, 2020 be
18
     VACATED, and the matter be set for a STATUS CONFERENCE on January 15, 2021 at 10:30 AM in
19
     Courtroom 4 (DAD) before District Judge Dale A. Drozd.
20
     IT IS SO ORDERED.
21

22      Dated:    November 19, 2020
                                                     UNITED STATES DISTRICT JUDGE
23

24

25

26
27

28

      STIPULATION TO CONTINUE RE-SENTENCING             2
30    HEARING; FINDINGS AND ORDER
